Citation Nr: 0308221	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  96-43 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating). 

(The issues of entitlement to service connection for 
cholesteatoma and sinusitis will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a January 1995 decision by the RO in 
Roanoke, Virginia which denied entitlement to a TDIU rating.  
This case also comes to the Board on appeal from a May 1999 
rating decision which, in pertinent part, denied service 
connection for cholesteatoma and sinusitis.  In September 
1998, the Board remanded the case to the RO for further 
procedural and evidentiary development.  The case was 
subsequently returned to the Board.

The Board is undertaking additional development on the issues 
of entitlement to service connection for cholesteatoma and 
sinusitis pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
bilateral hearing loss (rated 20 percent); otitis media with 
chronic mastoiditis, status post right tympanomastoidectomy 
(rated 10 percent), and tinnitus (rated 10 percent).  The 
combined compensation rating is 40 percent.

2.  The veteran has the equivalent of a sixth grade 
education, employment experience as a construction worker and 
truck driver, and has not worked in several years.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.

CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial January 1995 rating decision, in 
the July 1996 statement of the case, in supplemental 
statements of the case dated in May 1999, February 2000, July 
2001, and October 2002, and a letter dated in January 2000 
have provided the veteran with sufficient information 
regarding the applicable rules.  The veteran and his 
representative have submitted written arguments.  The letter, 
the statement of the case and the supplemental statements of 
the case provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran served on active duty in the Army from November 
1958 to November 1960.

In a January 1966 rating decision, the RO established service 
connection for bilateral hearing loss and for chronic otitis 
media with chronic mastoiditis.

In an August 1971 rating decision, the RO assigned a 20 
percent rating for service-connected bilateral hearing loss; 
this rating has remained in effect to the present.

In a December 1988 rating decision, the RO assigned a 10 
percent rating for service-connected chronic otitis media 
with chronic mastoiditis; this rating has remained in effect 
to the present.

VA medical records dated in the 1980s and 1990s reflect 
ongoing treatment for bilateral hearing loss and chronic 
otitis media with drainage.  He was prescribed antibiotics 
and hearing aids.  A VA hospital discharge summary dated in 
August 1991 shows that the veteran was diagnosed with chronic 
right otitis media with cholesteatoma of the right ear; he 
underwent a right tympanomastoidectomy.  A May 1996 VA 
outpatient treatment record reflects diagnoses of 
arteriosclerotic heart disease, and chronic otitis media with 
hearing loss and dizziness.

Records from the Social Security Administration (SSA) dated 
in June 1994 reflect that the veteran was awarded disability 
benefits.  It was determined that the veteran had been 
disabled since May 1992, and that he had the following 
impairments which were considered to be severe:  neck 
problems, low back pain, numb feet, and hearing loss.  It was 
noted that such impairments prevented him from performing 
greater than sedentary levels of physical exertion and 
precluded him from exposure to loud noises or working around 
moving machinery or equipment.  It was noted that in July 
1991, the veteran was in a motor vehicle accident, and 
received injuries to his back, neck, and shoulders, with 
continuous neck and back pain since that time.  The veteran 
testified that because of such pain, he could not sit or 
stand over 20 minutes, and could not walk in excess of 1/4 
mile.  His lifting capacity was 10 pounds, and his foot 
numbness further compromised his ability to sit, stand, or 
walk.  Finally, it was noted that even assuming the veteran 
could perform a full range of sedentary work, when 
considering his age and past work history without 
transferable work skills, he was disabled under SSA rules.  
It was noted that he had a marginal education.

In September 1994, the veteran submitted a claim for a TDIU 
rating.  He asserted that a hearing condition prevented him 
from securing or following any substantially gainful 
occupation.  He said that in May 1992, his disability 
affected full-time employment, he last worked full-time, and 
he became too disabled to work.  He reported that he worked 
as a truck driver, from May 1987 to May 1992 and left his 
last job because of his disability.  He had unsuccessfully 
attempted to obtain other employment as a truck driver.  He 
had a 6th grade education, and had not received any other 
education or training.  He enclosed two letters from 
employers who had refused to hire him.  One potential 
employer said he could not hire the veteran due to his 
hearing impairment and back problems.  The other said he 
could not hire the veteran due to his physical limitations, 
as his employees must be able to lift heavy loads, crawl in 
crawl spaces, and climb ladders with equipment.

By a statement dated in September 1995, the veteran asserted 
that he was unable to hold a job due to bilateral hearing 
loss, otitis media, inner ear infections, ear drainage, 
severe headaches, and loss of equilibrium.  He reported 
frequent VA treatment for chronic ear infections for the past 
4 to 5 years.  He enclosed duplicate photocopies of VA 
medical records.

In a statement dated in March 1996, the veteran's former 
employer indicated that the veteran worked there from 
December 1990 to May 1992 as a truck driver.  The employer 
stated that the veteran voluntarily quit his job, and said 
that the amount of time lost due to disability in the last 
year of his employment was not known.

At a March 1996 VA audiology examination, the veteran 
reported that he worked in construction for eight years.  He 
reported noise exposure during service and in his subsequent 
construction job.  He always had problems with recurrent ear 
infections.  He complained of dizziness, particularly when 
his ear was cleaned.  The diagnoses were bilateral hearing 
loss, mixed, moderate to severe, chronic otitis media, right 
with active disease present in the middle ear, and chronic 
otitis media, left, with postoperative status post 
mastoidectomy with some active ear disease present.

At a March 1996 VA audiological examination, the veteran 
complained of decreased hearing.  He said his ears drained 
constantly and a foul smell was usually present.  He also 
complained of bilateral periodic tinnitus.  Otoscopic 
examination revealed opaque tympanic membranes and moist ear 
canals; a foul smell was present.  Audiometric testing 
revealed a moderate to severe conductive hearing loss 
bilaterally.  Word recognition was good for the right ear and 
fair for the left ear.  Patient reliability was fair.

A May 1996 private medical record from S. E. Woodley, MD, 
reflects that the veteran was noted to have erythrocytosis of 
unclear etiology.  His past medical history included a 
myocardial infarction in September 1994, status post 
angioplasty, and history of arthritis.

By a statement dated in September 1996, the veteran 
reiterated many of his assertions.  He contended that he did 
not voluntarily quit his last job, but in fact was forced to 
quit by his employer, as he had become a liability to his 
employer due to his disabilities.  He was required to take 
antibiotics for his ear infections, and such antibiotics had 
various side effects, including nausea, headache, vomiting, 
sensitivity to sunlight, and easy bleeding.  His other 
medications caused blurred vision and drowsiness.  His ears 
hurt in cold weather.  He contended that he should be awarded 
a TDIU rating on an extraschedular basis.

By a statement dated in September 1997, the veteran asserted 
that his hearing loss, loss of equilibrium, severe pain and 
tinnitus alone prevented him from holding gainful employment 
or driving a vehicle.  He reiterated his assertions in 
several subsequent statements.

In February 1998, the veteran submitted VA medical records 
dated in 1966 pertaining to nasal surgery.

In September 1998, the Board remanded the case to the RO, 
primarily to obtain additional VA medical records and for 
procedural matters pertaining to other issues.

In November 1998, the RO wrote to the Mountain Home VA 
Medical Center (VAMC) and to the Indianapolis VAMC and 
requested the veteran's medical records dated in 1965 and 
1966.  By a statement dated in November 1998, the Mountain 
Home VAMC indicated that no records were available.  In 
December 1998, the Indianapolis VAMC indicated that no 
records were available.
 
At a March 1999 VA ear examination, the veteran reported a 
history of chronic ear infections.  He said he had dizziness 
when his ears were infected.  He reported problems with 
intermittent drainage.  The diagnostic impression was mixed 
hearing loss of the left ear, moderate to severe, mixed 
hearing loss of the right ear, severe, right mastoid cavity 
with evidence of infection, and apparent perforation of the 
left tympanic membrane with some debris present in the middle 
ear.

At a February 1999 VA audiological examination, the veteran 
complained of a complete lack of hearing in the right ear, 
chronic drainage in both ears, and periodic bilateral 
tinnitus.  He reported that he had worn hearing aids since 
the late 1980s.  The diagnoses were moderate to moderately 
severe mixed hearing loss in the left ear, and severe mixed 
hearing loss in the right ear.

In a May 1999 rating decision, the RO established service 
connection for tinnitus; a 10 percent rating was assigned.  
This rating has remained in effect until the present.

By a statement dated in May 1999, the veteran asserted that 
he was unemployable in his former occupation of construction, 
and that without retraining he was unemployable due to 
hearing loss, tinnitus and loss of equilibrium.

An April 1999 VA outpatient treatment record shows that the 
veteran had chronic otitis media for years, and had refused 
revision surgery.  A November 1999 VA outpatient treatment 
record reflects that the veteran had multiple medical 
conditions, including high blood pressure, arteriosclerotic 
cardiovascular disease, hyperlipidemia, chronic obstructive 
pulmonary disease, sinus bradycardia, low back pain, 
lumbosacral strain degenerative joint disease.  Subsequent VA 
medical records reflect ongoing treatment at the Mountain 
Home VAMC primarily for bilateral otitis media with otorrhea.  

In January 2000, the Director of the VA Compensation and 
Pension Service noted that the veteran's claims file had been 
reviewed pursuant to the veteran's claim for a TDIU rating on 
an extraschedular basis.  It was determined that the current 
evaluations assigned for the veteran's service-connected 
disabilities were not inadequate, and that his case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the  regular schedular 
standards.

A May 2002 VA outpatient treatment record shows that the 
veteran was treated for chronic otitis media; surgery was 
recommended but the veteran refused.

Analysis

The veteran asserts that he is unemployable due solely to 
service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2002).  Where these percentage requirements 
are not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2002).  
The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither nonservice-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2002).

The veteran's service-connected disabilities include 
bilateral hearing loss (rated 20 percent); otitis media with 
chronic mastoiditis, status post right tympano-mastoidectomy 
(rated 10 percent), and tinnitus (rated 10 percent).  The 
combined service-connected disability rating (38 C.F.R. § 
4.25) is 40 percent.  Therefore, the veteran does not satisfy 
the percentage rating standards for a TDIU rating.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran has some significant non-service-connected 
conditions, particularly a back disability, a neck 
disability, and cardiovascular disease, which may not be 
considered in determining entitlement to a TDIU rating.  38 
C.F.R. § 4.19 (2002).  Records show that the veteran was 
found to be disabled by the SSA based on neck problems, low 
back pain, numb feet, and hearing loss, and it was noted that 
his award was partly based on his age.  Records show that the 
veteran incurred neck and back disabilities in a 1991 motor 
vehicle accident, and that he stopped working in 1992.  
Medical records also show some industrial impairment from 
service-connected hearing loss and tinnitus, although the 
veteran could still work if those were his only medical 
conditions.

The veteran has only a limited education (he completed the 
sixth grade) and work experience in unskilled manual labor.  
It is clear that he is currently unemployable from 
disability; it is not so clear that such is entirely due to 
his service-connected bilateral hearing loss, otitis media, 
and tinnitus (to the exclusion of non-service-connected 
conditions, particularly the back disability).  

Medical records from recent years, including VA examinations, 
show the veteran has recurrent symptoms from his service-
connected ear disorders.  Yet there is no suggestion that 
these conditions alone would prevent the veteran from 
performing a substantially gainful occupation, and no doctor 
has opined as such.  The medical and other records indicate 
that if the veteran only had his service-connected ear 
disorders (and not his major non-service-connected disorders) 
he would be fully able to perform a number of jobs.

The clear weight of the evidence indicates that the veteran's 
service-connected disabilities, bearing in mind his 
individual background, do not preclude substantially gainful 
employment.  The Board notes that this case has already been 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration, and in January 
2000, the Director determined that an extraschedular TDIU 
rating was not warranted.  See Bowling, supra.

In sum, the veteran's service-connected disabilities do not 
prevent a substantially gainful occupation, and the criteria 
for a TDIU rating are not met.  As the preponderance of the 
evidence is against the claim for a TDIU rating, the benefit- 
of-the-doubt rule is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a TDIU rating is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

